           Case 2:20-cv-01423-GMN-VCF Document 13 Filed 11/19/20 Page 1 of 3




1    JEFFREY F. BARR, ESQ.
     Nevada Bar No. 7269
2    ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
3    Las Vegas, Nevada 89169
     Telephone: 702-678-5070
4    Facsimile: 702-878-9995
     jbarr@atllp.com
5
     Attorneys for Defendant
6    Gravitas Nevada Ltd. d/b/a The Apothecarium
7

8
                                 UNITED STATES DISTRICT COURT
9
                                       DISTRICT OF NEVADA
10

11   DANIEL DRAPER, individually and on              Case No.: 2:20-CV-01423-GMN-VCF
     behalf of others similarly situated,
12
                    Plaintiff,
13                                                   UNOPPOSED MOTION
     v.                                              FOR EXTENSION OF TIME TO
14                                                   ANSWER OR OTHER RESPONSIVE
     RHMT, LLC. d/b/a THE APOTHECARIUM,              PLEADING ON BEHALF OF
15
     et al.,                                         DEFENDANT GRAVITAS NEVADA LTD.
16                                                   d/b/a THE APOTHECARIUM
                     Defendants.                     AND [PROPOSED] ORDER
17

18

19          Defendant Gravitas Nevada Ltd. d/b/a The Apothecarium (“Gravitas”), by and through

20   counsel, moves the court for a fourteen-day extension of time to file an Answer or other

21   responsive pleading to Plaintiffs’ Amended Complaint for Damages and Injunctive Relief
22   Pursuant to the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“Amended
23   Complaint”) in the above-captioned case. In support of this unopposed Motion, Gravitas states:
24          1.     Gravitas’ current deadline to respond to the Amended Complaint is
25   November 17, 2020.
26
            2.     This is the second extension sought by Gravitas.
27
     ///
28
     ///



                                                   -1-
           Case 2:20-cv-01423-GMN-VCF Document 13 Filed 11/19/20 Page 2 of 3




1           3.     Gravitas’ counsel needs additional time to review and investigate the allegations
2    in the Amended Complaint and attempt to resolve the purported dispute.
3           4.     This motion is not made for purposes of hindrance or delay.
4
            5.     Plaintiff’s counsel was consulted and does not oppose this motion for an
5
     additional fourteen-day extension for Gravitas to file an Answer or other responsive pleading to
6
     the Amended Complaint. If granted, Gravitas will have up to, and including, December 1, 2020,
7
     to file an Answer or other responsive pleading to the Amended Complaint.
8
            WHEREFORE, Defendant Gravitas Nevada Ltd. d/b/a The Apothecarium requests that
9
     the Court enter an Order granting this unopposed Motion for an additional fourteen days to file
10
     an Answer or other responsive pleading to the Amended Complaint, and for any further relief the
11
     Court deems just and proper.
12
     Dated: November 16, 2020.                           ARMSTRONG TEASDALE LLP
13

14

15                                                       By: /s/ Jeffrey F. Barr
                                                            JEFFREY F. BARR, ESQ.
16                                                          NV Bar No. 7269
                                                            3770 Howard Hughes Parkway
17                                                          Suite 200
                                                            Las Vegas, NV 89169
18
                                                         Attorneys for Defendant
19                                                       Gravitas Nevada Ltd. d/b/a The
                                                         Apothecarium
20

21
                                                ORDER
22

23
                                                 IT IS SO ORDERED:
24

25
                                                 UNITED STATES MAGISTRATE JUDGE
26                                                          11-19-2020
                                                 DATED:
27

28




                                                   -2-
           Case 2:20-cv-01423-GMN-VCF Document 13
                                               12 Filed 11/19/20
                                                        11/16/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           Pursuant to Fed. R. Civ. P. 5 (b), and section IV of District of Nevada Electronic Filing
3    Procedures, I certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
4
     foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHER
5
     RESPONSIVE PLEADING ON BEHALF OF DEFENDANT GRAVITAS NEVADA LTD.
6
     D/B/A THE APOTHECARIUM AND ORDER was served:
7
                   via electronic service to the address(es) shown below:
8

9                   Gustavo@kazlg.com

10                  Counsel for Plaintiff Daniel Draper and the Putative
11
                    Class

12                 via the U.S. Postal Service at Las Vegas, Nevada, in a sealed envelope, with first-
13
                   class postage prepaid, on the date and to the address(es) shown below:

14                  Gustavo Ponce, Esq.
                    KAZEROUNI LAW GROUP, APC
15                  6069 South Fort Apache Road, Suite 100
16
                    Las Vegas, Nevada 89148

17                  Counsel for Plaintiff Daniel Draper and the
                    Putative Class
18

19
     Date: November 16, 2020                         /s/Sheila A. Darling
20                                                   An employee of Armstrong Teasdale LLP
21

22

23

24

25

26

27

28




                                                   -3-
